Duckworth, Chief Justice.
This case is controlled by Robbins v. Robbins, ante, and no further ruling will be made except to instruct the court below to consolidate these two cases, delete all matters therefrom except the failure to pay alimony and rehear the same stripped of all irrelevant matter. The attempted modification of the final decree should likewise be striken since the petition fails to allege any basis therefor. The failure to pay alimony in this case has occurred after the earlier case had been appealed, and is a proper subject matter for amendment to the earlier case.

Judgment reversed with direction.


All the Justices concur.